Exhibit 10.1
Effective as of
April 8, 2009
The Frost National Bank
777 Main Street, Suite 500
Fort Worth, Texas 76102

Attention:    Mr. John S. Warren

  Re:    Fourth Amendment to Credit Agreement dated as of January 18, 2008 among
Approach Resources Inc. (“Borrower”), the Frost National Bank and the
institutions named therein (“Lenders”) and The Frost National Bank, as Agent
(“Agent”)

Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), the Frost National Bank, as Agent (“Agent”), and the Lenders that
are signatory parties hereto (the “Lenders”), as amended by letter amendment
dated as of February 19, 2008, letter amendment dated as of May 6, 2008, third
amendment dated as of August 26, 2008 and as amended as of the date hereof (as
amended, the “Loan Agreement”). All capitalized terms herein shall have the
meanings ascribed to them in the Loan Agreement.
     Pursuant to this letter amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of April 8, 2009, to amend the Loan Agreement
according to the terms and provisions set forth below.
     1. Affirmation of Borrowing Base and Commitment. As of the effective date
hereof, the Borrowing Base and Commitment under the Loan Agreement will remain
at $100,000,000, which will remain in effect until the next redetermination of
the Borrowing Base according to the terms of the Loan Agreement.
     2. Amendment to Section 1. Defined Terms.
     Effective as of the date hereof, the definition of “Applicable Rate” is
deleted in its entirety and the following is substituted therefor:
“Applicable Rate means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, or with respect to the Unused Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Base Rate Margin”, “Eurodollar Margin” or “Unused Commitment
Fee Rate”, as the case may be, based upon the Borrowing Base Usage applicable on
such date:

 



--------------------------------------------------------------------------------



 



                                              Unused Borrowing Base   Eurodollar
  Base Rate   Commitment Usage   Margin   Margin   Fee Rate
≥ 90%
    325 b.p.       225 b.p.       50 b.p.  
≥ 75% and < 90%
    300 b.p.       200 b.p.       50 b.p.  
≥ 50% and < 75%
    275 b.p.       175 b.p.       50 b.p.  
≥ 25% and < 50%
    250 b.p.       150 b.p.       50 b.p.  
<25%
    225 b.p.       125 b.p.       50 b.p.  

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.”
     3. Ratification by Guarantors. Each Guarantor hereby ratifies and reaffirms
all of its obligations under its Guaranty Agreement (the “Guaranty”) of
Borrower’s obligations under the Loan Agreement, as amended hereby. Each
Guarantor also hereby agrees that nothing in this Amendment shall adversely
affect any right or remedy of Lenders under the Guaranty and that the execution
and delivery of this Amendment shall in no way change or modify its obligations
as guarantor under the Guaranty. Although each Guarantor has been informed by
Borrower of the matters set forth in this Amendment and such Guarantor has
acknowledged and agreed to the same, such Guarantor understands that Agent has
no duty to notify such Guarantor or to seek such Guarantor’s acknowledgment or
agreement, and nothing contained herein shall create such a duty as to any
transaction hereafter.
     4. Representations and Warranties. By executing this Amendment, Borrower
hereby represents, warrants and certifies to Lenders that, as of the date
hereof, (a) there exists no Event of Default or events which, with notice or
lapse of time, would constitute an Event of Default; (b) Borrower has performed
and complied with all agreements and conditions contained in the Loan Agreement
or the other Loan Documents which are required to be performed or complied with
by Borrower; and (c) the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true in all respects, with the same
force and effect as though made on and as of the date hereof.
     5. Confirmation and Ratification. Except as affected by the provisions set
forth herein, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed by all parties. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lenders under the Loan
Agreement or the other Loan Documents.
     6. Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are

 



--------------------------------------------------------------------------------



 



hereby amended so that any reference in the Loan Agreement, the Loan Documents
and such other documents to the Loan Agreement shall mean a reference to the
Loan Agreement as amended hereby.
     7. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this amendment.
     8. Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
ALL PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR
HERETO, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF
THE PARTIES.
     Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.

            Very truly yours,

BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer        Date:    April 13, 2009  

 



--------------------------------------------------------------------------------



 



         

            GUARANTORS:

APPROACH OIL & GAS INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer        Date:   April 13, 2009       APPROACH OIL & GAS
(CANADA) INC.,
an Alberta, Canada corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer        Date:   April 13, 2009       APPROACH RESOURCES I, LP,
a Texas limited partnership

By:  Approach Operating, LLC,
        a Delaware limited liability company,
        its general partner             By:  Approach Resources Inc.,
        a Delaware corporation,
        its sole member             By:   /s/ J. Ross Craft         J. Ross
Craft, President and Chief Executive Officer        Date:  April 13, 2009     

ACCEPTED AND AGREED TO
effective as of the date and year
first above written:
AGENT:

            THE FROST NATIONAL BANK
      By:   /s/ John S. Warren           John S. Warren, Senior Vice President 
           

 



--------------------------------------------------------------------------------



 



                      LENDERS:                
 
                    THE FROST NATIONAL BANK                
 
                   
By:
  /s/ John S. Warren                
 
 
 
               
 
  John S. Warren, Senior Vice President                
 
                    JPMORGAN CHASE BANK, NA                
 
                   
By:
  /s/ Elizabeth K. Johnson                
 
 
 
               
 
  Name: Elizabeth K. Johnson                
 
  Title: Vice President                
 
                    FORTIS CAPITAL CORP.,
a Connecticut corporation                
 
                   
By:
  /s/ Michele Jones       By:   /s/ Darrell Holley    
 
 
 
         
 
   
 
  Name: Michele Jones           Name: Darrell Holley    
 
  Title: Director           Title: Managing Director    
 
                    KEYBANK NATIONAL ASSOCIATION                
 
                   
By:
  /s/ Todd Coker                
 
 
 
               
 
  Name: Todd Coker                
 
  Title: AVP                

